Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner notes the closest prior art of record is the Smith et al. (US Patent No. 5250035) in view of Fischer (US Patent No. 5332092) and Lynn (US Patent No. 5358495) and Krebs (US Patent No. 5496281) combination of references which while in combination teach a handle, a needle secured to the handle, a sheath around the needle and secured to the handle, as well as the collapsible sleeve barrier they fail to teach the locking mechanism and fastener elements in combination in the location as claimed. In particular it would not appear that Smith in view of Krebs which teach the connection elements would be able to be combined in such a way to provide for both the fastener and locking mechanism structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK FERNANDES/Primary Examiner, Art Unit 3791